Pursuant to Ind. Appellate Rule 65(D),                                            Oct 04 2013, 5:45 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

JARED MICHEL THOMAS                                 GREGORY F. ZOELLER
Evansville, Indiana                                 Attorney General of Indiana

                                                    BRIAN REITZ
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

DAVID KIFER,                                        )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 82A05-1302-IF-53
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                 APPEAL FROM THE VANDERBURGH CIRCUIT COURT
                       The Honorable Jill R. Marcrum, Magistrate
                           Cause No. 82D05-1207-CM-9063


                                         October 4, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

PYLE, Judge
                                 STATEMENT OF THE CASE

          David Kifer (“Kifer”) appeals his Class C infraction for disregarding an automatic

signal.

          We affirm.

                                             ISSUE

          Whether Kifer was entitled to representation after having received a citation
          for a traffic infraction.

                                             FACTS

          On May 27, 2012, Kifer was traveling by moped with a passenger when

Vanderburgh County Sheriff’s Department Sergeant Aaron Hunter (“Sgt. Hunter”)

observed Kifer stopped at a red automatic traffic signal. Sgt. Hunter saw Kifer look both

ways and proceed through the red light. Subsequently, Sgt. Hunter initiated a traffic stop

and issued a ticket for the infraction of disregarding an automatic control device. Kifer

told Sgt. Hunter that he ran the red light because he had to urinate. He also asked Sgt.

Hunter not to issue him a citation because he was banned from the courthouse.

          Kifer subsequently contested the infraction, and at an initial hearing on the matter,

the trial court asked Kifer if he wanted an attorney. Kifer did not answer, but instead

attempted to address what he categorized as “preliminary matters,” specifically his claim

that he was trespassing in the court. (Tr. 15-17). When the trial court asked again

whether Kifer wanted an attorney, Kifer was again unresponsive, claiming that the trial

court “doesn’t have jurisdiction,” and that an attorney would not benefit him. (Tr. 17).



                                                2
       At the subsequent bench trial on January 7, 2013, the trial court informed Kifer

that an “infraction is a civil matter.” (Tr. 27). Kifer later requested an attorney, arguing

that “[t]he State of Indiana is entitled to free lawyers at the taxpayer dollar.” (Tr. 32).

After the trial court explained to Kifer that he was representing himself, Kifer claimed, “I

represent every person who comes down here and has to go through this system and not

get treated fairly. That’s what I’m representing.” (Tr. 33). Kifer later stated, “I need a

lawyer,” and the trial court denied his request. (Tr. 37). The trial proceeded, and after

Kifer cross-examined Sgt. Hunter, the State’s only witness, the trial count found Kifer

had committed the Class C infraction. (Tr. 41-45, 58). Kifer timely filed his Notice of

Appeal, and this appeal ensued.

                                        DECISION

       Kifer argues that the trial court “committed a fundamental error” in not granting

his request for counsel in defending himself against the traffic citation. (Kifer’s Br. 3).

Specifically, Kifer maintains that he was a criminal defendant, and therefore guaranteed

the right to representation under the Sixth Amendment. (Id. at 3-7). In response, the

State argues that because a traffic infraction is a civil matter, not a criminal one, Kifer

had no absolute right to counsel. (State’s Br. 3). We agree.

       It is well-established that individuals charged with traffic infractions are “not []

criminal defendant[s].” Wirgua v. State, 443 N.E.2d 327, 330 (Ind. Ct. App. 1982). “Our

legislature removed [from those cited for traffic infractions] the protections afforded to

criminal defendants when it decided that the Indiana Rules of Trial Procedure govern


                                             3
infractions, and, in doing so, directed that we now treat infractions as civil matters.”

Cunningham v. State, 835 N.E.2d 1075, 1077 (Ind. Ct. App. 2005), trans. denied. It is

also a long-standing principle that there is no absolute right to counsel in civil matters.

See Terpstra v. Farmers and Merchants Bank, 483 N.E.2d 749, 759 (Ind. Ct. App. 1985)

(“Unlike criminal cases, where defendants have a 6th or 14th Amendment right to

counsel, in civil proceedings, persons do not have those same rights”).

       Although Kifer attempts to analogize his circumstance to those in Castel v. State,

876 N.E.2d 768 (Ind. Ct. App. 2007). However, that case is plainly distinguishable

because, in addition to being cited for the infraction of disobeying a traffic control device,

the defendant in Castel was charged in criminal court with Class A misdemeanor driving

while intoxicated and Class B misdemeanor disorderly conduct. Id. at 770. Here, Kifer

was charged with no crimes; he was merely cited for a traffic infraction, a civil matter,

Cunningham, 835 N.E.2d at 1077, and as stated earlier, persons involved in civil matters

have no absolute right to counsel. Terpstra, 483 N.E.2d at 759.

       Kifer also cites Indiana Code § 34-10-1-2 for the proposition that trial courts

“may, under exceptional circumstances, assign an attorney to defend or prosecute the

cause.” Id. However, we find his argument unavailing in light of the fact that he

provided no such argument of exceptional circumstances to the trial court. Indeed, even

if he had provided a cogent argument to the trial court, appointment of counsel would still

have been at the trial court’s discretion, and not an absolute right. See Ind. Code § 34-10-

1-2(b)(2) (stating that trial courts “may” appoint counsel in “exceptional circumstances,”


                                              4
not that they must). In this case, Kifer waited until the day of trial before making his

untimely request for the appointment of counsel. Accordingly, we find that the trial court

did not err in declining Kifer’s request for counsel in challenging his citation for a traffic

violation.

       Affirmed.

BARNES, J., and CRONE, J., concur.




                                              5